—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Quinones, J.), rendered January 14, 1993, convicting him of robbery in the third degree, grand larceny in the fourth degree, petit larceny, criminal contempt in the second degree (three counts), criminal possession of a weapon in the fourth degree, and menacing under Indictment No. 7431/91, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court (R. Goldberg, J.), rendered May 5, 1993, revoking a sentence of probation previously imposed by the same court, after a hearing, upon a finding that he had violated conditions thereof and imposing a sentence of imprisonment upon his previous conviction of assault in the second degree under Indictment No. 1084/90.
Ordered that the judgment and the amended judgment are affirmed.
The defendant’s contention that the evidence under Indictment No. 7431/91 was legally insufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed under indictment No. 1084/90 was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.